Citation Nr: 0711272	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular rating for service-
connected migraine headaches.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970 and from September 1981 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a May 2005 Board decision, the issue of 
entitlement to a rating in excess of 50 percent for migraine 
headaches was denied in that this was the maximum rating 
under the rating criteria for that condition.  The issues as 
listed on the title page of this decision were remanded for 
additional evidentiary development.  They are now before the 
Board once again.  


FINDINGS OF FACT

1.  The veteran's migraine headaches very frequently occur, 
and while the veteran reports that they are not completely 
prostrating, they are productive of severe economic 
inadaptability.  

2.  The evidence fails to show that migraine headaches caused 
marked interference with the veteran's employment, or that 
such has in the past or now required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

3.  The veteran's only service-connected disability is 
migraine headaches, rated as 50 percent disabling.  

4.  The veteran's service-connected migraine headaches do not 
preclude him from securing or following a substantially 
gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for migraine 
headaches, currently rated as 50 percent disabling, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8100 (2006).  

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the May 2001 
and August 2005 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, the claims on 
appeal are being denied and neither a rating nor an effective 
date will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
the rating or effective date.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Historical Background

In-service and post-service medical records reflect treatment 
for headaches.

Service connection was established for the veteran's 
headaches in a February 1987 rating decision.  A 50 percent 
rating has been in effect for this disability since September 
1999.

By a memorandum dated in April 2000, a private physician, 
J.H., M.D., indicated that the veteran's headaches were 
secondary and separate from his panic disorder and anxiety.  
He was currently taking Fiorinal, Xanax, Nitroglycerine, and 
Restoril.  The doctor indicated that the veteran's chronic 
headaches had been documented as atypical cluster-type 
headaches.

In November 2000, the veteran submitted a claim for an 
increased rating for service-connected migraine headaches.  
He contended that he was unable to hold a job or seek 
employment due to his frequent headaches.

At an April 2001 VA neurological examination, the veteran 
reported that he had headaches four to five times per week.  
Symptoms from his headaches included band-like throbbing pain 
with photophobia and phonophobia.  He denied nausea and 
vomiting with his headaches.  He reported private treatment 
for his headaches, for which he took Fiorinal.  He said that 
without this medication, his headaches lasted all day long, 
and with the medication, they lasted most of the morning.  He 
reported that he was previously treated with aspirin, 
Tylenol, and ibuprofen, all of which had no effect on his 
headaches.  He was tried on Elavil, but this medication was 
stopped due to side effects.  He reported that his headaches 
were precipitated by emotional stress.  The diagnostic 
impression was migraine headaches, currently poorly 
controlled on only abortive therapy.  The examiner opined 
that the frequency, duration and severity of the headaches as 
described by the veteran would preclude his ability to hold a 
daily job that required concentration.  The examiner 
recommended a trial of prophylaxis therapy.

The record reflects that the veteran has received Social 
Security Administration (SSA) disability benefits since 1993 
due to schizoid personality disorder, major depression with 
recurrent panic attacks and headaches.  The medical records 
considered by SSA are also included in the claims folder.  

In a May 2005 Board decision, a rating in excess of 50 
percent for migraine headaches was denied.  However, the 
claims on appeal were remanded so that the veteran could be 
examined by a VA neurologist.  A medical opinion as to his 
employability was requested.  

Records subsequently added to the record include VA treatment 
records dated through late 2006.  These documents primarily 
show continued treatment at VA for the veteran's nonservice-
connected psychiatric problems.  The medical opinion 
requested in the remand decision was obtained from a VA 
neurologist in May 2006.  The specialist noted that the 
veteran gave a history of experiencing headaches for the last 
10 years.  It was also noted that the medical records 
documented his headaches since 1993.  The veteran denied any 
precipitating factors or aggravating factors.  He currently 
took medication which reduced the severity of the headaches 
but did not take them away completely.  He had a headaches 
all of the time.  He denied any prostrating nature to his 
headaches that stopped him from doing any ordinary activity.  

The report also reflects that the veteran's occupational 
history included work as an electronic technician which 
required concentration.  (See the veteran's November 2000 
application for a TIDU.)  He had not worked since June 1989 
as a result of his panic and anxiety disorders.  The 
specialist noted that the veteran said that his headaches 
were not the cause of his inability to be employed.  Instead, 
it was his panic and anxiety attacks that resulted in his 
unemployability.  The examiner noted after review of the 
claims file and examination of the veteran, it was determined 
that the veteran was unable to be gainfully employed because 
of his nonservice-connected anxiety and panic attacks, and 
not as a result of his service-connected migraine headaches.  
The VA examiner added that there were no restrictions to 
gainful employment secondary to the headaches.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 
8100 (2006).  This diagnostic code provides for the 
assignment of a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  With characteristic 
prostrating attacks occurring on average once a month over 
the last several months, a 30 percent rating is warranted.  
With characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2005).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).

Analysis

The veteran's migraine headaches are evaluated under the 
criteria set forth at 38 C.F.R. § 4.124a, DC 8100.  Under 
this provision, a 50 percent rating is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to DC 8100.  There is no 
provision for a higher rating for headaches in the Rating 
Schedule, and no evidence that the veteran's post-traumatic 
headache disability is more appropriately evaluated under 
another DC.  The veteran has not argued otherwise.  This 
issue was denied by the Board in May 2005.  

The veteran has requested consideration of this issue 
pursuant to extraschedular provisions in 38 C.F.R. § 3.321.  
The Board has considered an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Under 38 C.F.R. § 
3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Due to the nature of the veteran's service-connected headache 
disability, interference with employment is established.  As 
delineated above, the evidence indicates that he worked last 
as an electronic technician in the late 1980s.  He argues 
that his headaches severely impact his employment.  In fact, 
at the most recent VA medical examination in May 2006, it was 
noted that while the veteran had significant headaches, they 
were not prostrating in nature and the examiner opined that 
the veteran had no restrictions to get any gainful employment 
secondary to migraine headaches.  Instead, it was opined that 
the veteran was unemployable due to primarily nonservice-
connected psychiatric conditions.  

The Board notes that it is undisputed that the veteran's 
headache disability has resulted in severe economic 
inadaptability, as that is one criterion for the assignment 
of the current 50 percent rating for headaches.  However, the 
evidence does not show marked interference with his 
employment as a result of his service-connected disability 
beyond that contemplated under by his assigned schedular 
rating.  In addition, the Board notes that the record 
contains no indication that the veteran has been frequently 
hospitalized for treatment of his service-connected headache 
disability; rather, his treatment has essentially been on an 
outpatient basis.

In summary, although the record shows that the veteran's 
headache disability is productive of severe economic 
inadaptability, his maximum disability rating of 50 percent 
is recognition that of this his industrial capabilities are 
severely impaired.  After reviewing the record, the Board is 
unable to identify an exceptional or unusual factor which 
would render impractical the application of the regular 
schedular standards.  Thus, referral for consideration of 
extraschedular rating is not warranted.

It is noted that the veteran's only service-connected 
disorder is his migraine headaches, rated at 50 percent 
disabling.  Thus, he does not meet the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a).  Furthermore, factually he 
is not unemployable due to his headaches, as explained in the 
summarization of the evidence above.  In fact, there are no 
restrictions to obtaining gainful employment secondary to his 
headaches, according the May 2006 examiner.  Neither the VA 
or SSA records establish unemployability due to headaches.  
Rather, there is a combination of factors that are primarily 
not of service origin, to include schizoid personality 
disorder and major depression with recurrent panic attacks.  
Consequently, non-service connected conditions may not be 
considered for purposes of applying the provisions of 
38 C.F.R. § 4.16(b).  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); Blackburn v. Brown, 5 Vet. App. 375 (1993).  
Thus, the record evidence establishes that the non-service 
connected conditions, rather than the service connected 
migraine headaches, have a significant impact on his ability 
to work and have rendered him unemployable.  For these 
reasons, the Board determines that the weight of the evidence 
establishes that the veteran's service connected disability 
alone does not prevent him from securing or following a 
substantially gainful occupation, and thus he does not meet 
the criteria for a TDIU rating.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also already discussed 38 C.F.R. § 3.321 does not 
result in a favorable rating regarding the claim for an 
extraschedular evaluation for migraine headaches.  Similarly, 
as to the TDIU claim, the Board finds no basis for further 
action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  


ORDER

Entitlement to an extraschedular evaluation for migraine 
headaches is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


